Exhibit 10.2

Execution Version

EXCHANGE AND REDEMPTION AGREEMENT

THIS EXCHANGE AND REDEMPTION AGREEMENT (this “Agreement”) is entered into as of
May 25, 2012, by and between LIGHTING SCIENCE GROUP CORPORATION, a Delaware
corporation (the “Company”), LSGC HOLDINGS LLC, a Delaware limited liability
company (“LSGC Holdings”) and Continental Casualty Company, an Illinois
insurance company (“CCC”).

WHEREAS, the Company intends to issue shares (the “Issuance”) of Series H
Preferred Stock, par value $0.001 per share, of the Company (“Series H Preferred
Stock”) and/or Series I Preferred Stock, par value $0.001 per share, of the
Company (“Series I Preferred Stock” and together with the Series H Preferred
Stock, the “New Preferred Stock”) in an amount that, when aggregated with the
issued and outstanding Series G Preferred Stock, par value $0.001 per share, of
the Company (the “Series G Preferred Stock” and together with the New Preferred
Stock, the “Preferred Stock”) will exceed $80.0 million;

WHEREAS, pursuant to that certain Letter Agreement, dated January 17, 2012, from
the Company to LSGC Holdings (the “Letter Agreement”), the Company previously
agreed to indemnify LSGC Holdings for, among other things, the cost of redeeming
the 15,000,000 issued and outstanding senior preferred membership interests of
LSGC Holdings (the “Class C Interests”), having a Liquidation Value plus any and
unpaid Class C Accrued Dividends (each as defined in the Sixth Amended and
Restated Limited Liability Company Agreement of LSGC Holdings, dated as of
January 17, 2012 (the “LLC Agreement”)) of $16,228,543.12 in the aggregate as of
the date hereof, in connection with, among other things, the Company having more
than $80.0 million in aggregate principal amount of preferred equity
outstanding; and

WHEREAS, the Company desires to sell to CCC and CCC desires to buy from the
Company an aggregate of 6,000 shares of Series I Preferred Stock (the “CCC
Purchaser Shares”), as the case may be, at an aggregate purchase price of
$6,000,000 (the “CCC Purchase Consideration”), each with a stated value of
$1,000 per share.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

 

  1. Flow of Funds; Surrender of Common Stock.

(a) On the date hereof, the Company shall pay an amount equal to
(i) $16,228,543.12 less (ii) the CCC Purchase Consideration, in cash to CCC in
the form of immediately available funds (the “Indemnification Payment”).

(b) On or promptly following the date hereof, LSGC Holdings shall surrender to
the Company a certificate or certificates representing 2,505,000 shares of
Common Stock (the “LSGC Holdings Common Stock”).

(c) On or promptly following CCC’s receipt of the Indemnification Payment, CCC
shall surrender all of the Class C Interests to LSGC Holdings whereupon such
Class C Interests will no longer be outstanding.



--------------------------------------------------------------------------------

  2. Purchase of New Preferred Stock. CCC hereby agrees to subscribe for, and
the Company hereby agrees to issue to CCC in consideration for the CCC Purchase
Consideration, 6,000 shares of Series I Preferred Stock.

 

  3. Delivery of Certificates. On or promptly following the date hereof, but no
later than 20 days following the date hereof, the Company shall deliver to CCC,
in accordance with this Agreement, certificate(s), as directed by CCC,
representing the CCC Purchaser Shares.

 

  4. Opinion of Counsel. On the date hereof, Haynes and Boone, LLP, counsel for
the Company, shall have delivered to CCC a usual and customary opinion,
substantially in the form attached hereto as Exhibit A, with respect to the
issuance of the Series I Preferred Stock purchased hereby.

 

  5. Acknowledgements.

(a) Upon payment by the Company of the Indemnification Payment in accordance
with Section 1(a), LSGC Holdings hereby acknowledges and agrees that the Company
shall have satisfied in full all of the Company’s obligations under the Letter
Agreement.

(b) Upon surrender by LSGC Holdings of the LSGC Holdings Common Stock in
accordance with Section 1(b), the Company hereby agrees and acknowledges that
LSGC Holdings shall have satisfied in full all of LSGC Holdings’ obligations
under the Letter Agreement.

(c) Upon payment by the Company of the Indemnification Payment on behalf of LSGC
Holdings in accordance with Section 1(a), CCC hereby agrees and acknowledges
that LSGC Holdings shall have satisfied in full all of LSGC Holdings’
obligations to redeem all of CCC’s Class C Interests for an amount in cash equal
to the Liquidation Value plus any and unpaid Class C Accrued Dividends in the
aggregate.

 

  6. Company Representations and Warranties. The Company represents and warrants
to each of the other parties that as of the date hereof:

(a) The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and has the requisite corporate
power to own its properties and carry on its business as presently conducted.

(b) The issuance, sale and delivery of the CCC Purchaser Shares and the payment
of the Indemnification Payment in accordance with this Agreement have been duly
authorized by all necessary corporate action on the part of the Company.

(c) This Agreement has been duly authorized and validly executed by the Company
and constitutes the legal, valid and binding obligation of the Company,
enforceable in accordance with its terms, and the execution, delivery and
performance of this Agreement by the Company does not and will not conflict
with, violate or cause a breach of any agreement, contract or instrument to
which the Company is a party or any judgment, order or decree to which the
Company is subject.

 

-2-



--------------------------------------------------------------------------------

(d) After giving pro forma effect to the transactions contemplated hereby,
Schedule 4(d) attached hereto sets forth, as of the close of business on the
Business Day immediately preceding the date hereof, a true, complete and correct
listing of all the Company’s outstanding: (i) shares of the Common Stock and
(ii) securities convertible into or exchangeable for shares of the Company’s
common stock (the “Derivative Securities”), including the applicable exercise
price of such Derivative Securities, other than any Derivative Securities issued
pursuant to the Company’s Amended and Restated Equity-Based Compensation Plan or
the Company’s 2011 Employee Stock Purchase Plan (the “Management Equity”).
Except as set forth in Schedule 4(d) and except for any Management Equity, the
Company has no other outstanding equity securities.

(e) SEC Reports; Financial Statements

i. As of its filing date, the Form 10-K filed by the Company with the Securities
and Exchange Commission (the “SEC”) on April 16, 2012, as amended by the Forms
10-K/A filed by the Company with the SEC on April 30, 2012, and May 3, 2012 (the
“Company SEC Documents”), complied in all material respects with the applicable
requirements of the Securities Act of 1933, as amended (the “1933 Act”), the
Securities Exchange Act of 1934, as amended (the “1934 Act”), and the
Sarbanes-Oxley Act of 2002, as the case may be, including, in each case, the
rules and regulations promulgated thereunder.

ii. As of the date hereof the Company SEC Documents do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.

iii. The financial statements (including the related notes thereto) included in
the Company SEC Documents comply as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto, have been prepared in accordance with United
States generally accepted accounting principles (“GAAP”) applied on a consistent
basis during the periods involved (except as may be indicated in the notes
thereto) and fairly present in all material respects the consolidated financial
position of the Company and its subsidiaries as of the dates thereof and their
respective consolidated results of operations and cash flows for the periods
then ended, all in accordance with GAAP and the applicable rules and regulations
promulgated by the SEC. Since April 16, 2012, the Company has not made any
change in the accounting practices or policies applied in the preparation of its
financial statements, except as required by GAAP, the rules of the SEC or policy
or applicable law.

iv. Since April 16, 2012, there has been no material and adverse change or
development, or event involving such a prospective change, in the condition,
business, properties or results of operations of the Company and its
subsidiaries.

(f) The offer and sale of the CCC Purchaser Shares by the Company to CCC in the
manner contemplated by this Agreement will be exempt from the registration
requirements of the 1933 Act.

 

-3-



--------------------------------------------------------------------------------

(g) The Company has complied in all material respects with the covenants set
forth in (i) that certain Loan and Security Agreement, dated as of November 22,
2010, by and among the Company, the guarantors and lenders from time to time
party thereto, Wells Fargo Bank, National Association, as agent, (or its
successor) and Wells Fargo Capital Finance, LLC, as sole lead arranger, manager
and bookrunner (or its successor) (the “Wells Facility”), including without
limitation Section 4 thereof, and (ii) that certain Second Lien Letter of
Credit, Loan and Security Agreement, dated September 20, 2011, by and among the
Company, as borrower, the guarantors and lenders party from time to time thereto
and Ares Capital Corporation, as agent (the “LC Facility” and together with the
Wells Facility, the “Debt Facilities”). Immediately following the consummation
of the transactions contemplated hereby, the Company will be in compliance in
all material respects with the covenants set forth in the Debt Facilities.
Immediately following the repayment of any Consideration as required under
Section 9.7(b)(iii)(D) of the Wells Facility, the Company will be able to redraw
amounts equal to at least such Consideration.

 

  7. CCC Representations and Warranties. CCC represents and warrants to each of
the other parties hereto that as of the date hereof:

(a) CCC is an insurance company, duly incorporated, validly existing and in good
standing under the laws of the State of Illinois and has the requisite corporate
power to own its properties and carry on its business as presently conducted.

(b) CCC has the full power and authority to execute and deliver this Agreement
and to perform all of its obligations hereunder, and to purchase, acquire and
accept delivery of the CCC Purchaser Shares.

(c) This Agreement has been duly authorized and validly executed by CCC and
constitutes the legal, valid and binding obligation of CCC, enforceable in
accordance with its terms, and the execution, delivery and performance of this
Agreement by CCC does not and will not conflict with, violate or cause a breach
of any agreement, contract or instrument to which CCC is a party or any
judgment, order or decree to which CCC is subject.

(d) The CCC Purchaser Shares to be acquired by the CCC are for its own account
and are not being acquired with a view to, or intention of, distribution thereof
in violation of the 1933 Act, or any applicable state securities laws.

(e) CCC will not make any sale, transfer or other disposition of the CCC
Purchaser Shares in violation of the 1933 Act, the 1934 Act, as amended, the
rules and regulations promulgated thereunder or any applicable state securities
laws.

(f) CCC is sophisticated in financial matters and is able to evaluate the risks
and benefits of an investment in the CCC Purchaser Shares. CCC understands and
acknowledges that such investment is a speculative venture, involves a high
degree of risk and is subject to complete risk of loss. CCC has carefully
considered and has, to the extent CCC deems necessary, discussed with CCC’s
professional legal, tax, accounting and financial advisers the suitability of
its investment in the CCC Purchaser Shares.

 

-4-



--------------------------------------------------------------------------------

(g) CCC is able to bear the economic risk of its investment in the CCC Purchaser
Shares for an indefinite period of time because the CCC Purchaser Shares have
not been registered under the 1933 Act and, therefore, cannot be sold unless
subsequently registered under the 1933 Act or an exemption from such
registration is available. CCC: (i) understands and acknowledges that the CCC
Purchaser Shares being issued to CCC have not been registered under the 1933
Act, nor under the securities laws of any state, nor under the laws of any other
country and (ii) recognizes that no public agency has passed upon the accuracy
or adequacy of any information provided to CCC or the fairness of the terms of
its investment in the CCC Purchaser Shares.

(h) CCC has had an opportunity to ask questions and receive answers concerning
the terms and conditions of the offering of the CCC Purchaser Shares and has had
full access to such other information concerning the Company as has been
requested.

(i) CCC became aware of the offering of the CCC Purchaser Shares other than by
means of general advertising or general solicitation.

(j) CCC is an “accredited investor” as that term is defined under the 1933 Act
and Regulation D promulgated thereunder, as amended by Section 413 of the
Private Fund Investment Advisers Registration Act of 2010 and any applicable
rules or regulations or interpretations thereof promulgated by the SEC or its
staff

(k) CCC acknowledges that the certificates for the CCC Purchaser Shares will
contain a legend substantially as follows:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE. THE SECURITIES MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR
PURSUANT TO AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH
ACT AND SUCH LAWS.

THE COMPANY MAY REQUEST A WRITTEN OPINION OF COUNSEL (WHICH OPINION AND COUNSEL,
WHICH MAY BE IN-HOUSE COUNSEL, SHALL BE REASONABLY SATISFACTORY TO THE COMPANY)
TO THE EFFECT THAT REGISTRATION IS NOT REQUIRED IN CONNECTION WITH AN OFFER,
SALE OR TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE.”

Subject to any lock-up or other similar agreement that may apply to the CCC
Purchaser Shares, the requirement that the CCC Purchaser Shares contain the
legend set forth in clause (j) above shall cease and terminate upon the earlier
of (i) when such shares are transferred pursuant to Rule 144 under the 1933 Act
or (ii) when such securities are transferred in any other transaction if the
transferor delivers to the Company a written opinion of counsel (which opinion
and counsel, which may be in-house counsel, shall be reasonably satisfactory to
the Company) to

 

-5-



--------------------------------------------------------------------------------

the effect that such legend is no longer necessary in order to protect the
Company against a violation by it of the 1933 Act upon any sale or other
disposition of such securities without registration thereunder. Upon the
consummation of an event described in (i) or (ii) above, the Company, upon
surrender of certificates containing such legend, shall, at its own expense,
deliver to the holder of any such securities as to which the requirement for
such legend shall have terminated, one or more new certificates evidencing such
securities not bearing such legend.

(l) CCC holds all rights, title and interests to the Class C Interests, free and
clear of any liens or encumbrances, as of the date hereof.

 

  8. LSGC Holdings Representations and Warranties. LSGC Holdings represents and
warrants to each of the other parties hereto that as of the date hereof:

(a) LSGC Holdings is a limited liability company, duly formed, validly existing
and in good standing under the laws of the State of Delaware and has the
requisite corporate power to own its properties and carry on its business as
presently conducted.

(b) LSGC Holdings has the full power and authority to execute and deliver this
Agreement and to perform all of its obligations hereunder.

(c) This Agreement has been duly authorized and validly executed by LSGC
Holdings and constitutes the legal, valid and binding obligation of LSGC
Holdings, enforceable in accordance with its terms, and the execution, delivery
and performance of this Agreement by LSGC Holdings does not and will not
conflict with, violate or cause a breach of any agreement, contract or
instrument to which LSGC Holdings is a party or any judgment, order or decree to
which LSGC Holdings is subject.

(d) LSGC Holdings holds all rights, title and interests to the LSGC Holdings
Common Stock, free and clear of any liens or encumbrances (except as set forth
in the Letter Agreement or the LLC Agreement), as of the date hereof.

 

  9. General Provisions.

(a) Choice of Law. The laws of the State of Delaware without reference to any
conflict of laws provisions thereof that would result in the application of the
law of a different jurisdiction, will govern all questions concerning the
construction, validity and interpretation of this Agreement.

(b) Venue. Each of the parties hereto irrevocably consents to the exclusive
jurisdiction and venue of any state court located within New Castle County,
State of Delaware in connection with any matter based upon or arising out of
this Agreement or the transactions contemplated hereby, agrees that process may
be served upon them in any manner authorized by the Laws of the State of
Delaware for such Persons and waives and covenants not to assert or plead any
objection which they might otherwise have to such jurisdiction, venue and
process. Each party hereto hereby agrees not to commence any legal proceedings
relating to or arising out of this Agreement or the transactions contemplated
hereby in any jurisdiction or courts other than as provided herein.

 

-6-



--------------------------------------------------------------------------------

(c) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of each of the parties hereto.

(d) Counterparts. This Agreement may be executed in counterparts (including via
facsimile or e-mail in .pdf format), each of which shall be an original and all
of which shall constitute a single agreement.

(e) Headings. The headings contained in this Agreement are inserted for
convenience only and will not affect in any way the meaning or interpretation of
this Agreement.

(f) Assignment. This Agreement shall be binding upon and inure to the benefit of
each of the parties hereto and their respective successors and permitted
assigns; provided that no party may assign any of its rights or obligations
under this Agreement without the prior written consent of each of the other
parties hereto.

* * * * *

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first written above.

 

LIGHTING SCIENCE GROUP CORPORATION By:  

/s/ Gregory T. Kaiser

  Name: Gregory T. Kaiser   Title: Chief Financial Officer

 

Signature Page to Exchange and Redemption Agreement



--------------------------------------------------------------------------------

LSGC HOLDINGS LLC By:   Pegasus Partners IV, L.P.,   its managing member By:  
Pegasus Investors IV, L.P.,   its general partner By:   Pegasus Investors IV GP,
L.L.C,   its general partner By:  

/s/ Steven Wacaster

  Name: Steven Wacaster   Title: Vice President

 

Signature Page to Exchange and Redemption Agreement



--------------------------------------------------------------------------------

CONTINENTAL CASUALTY COMPANY By:  

/s/ Lynne Gugenheim

Name:   Lynne Gugenheim Title:   Senior Vice President and General Counsel

 

Signature Page to Exchange and Redemption Agreement



--------------------------------------------------------------------------------

EXHIBIT A

The [Purchaser Shares] have been duly authorized by all necessary corporate
action of the Company, and when issued and paid for by [Purchaser] in accordance
with the terms and conditions of the Exchange and Redemption Agreement, the
[Purchaser Shares] will be validly issued, fully paid, and non-assessable.

 

Exhibit A